Name: Commission Implementing Regulation (EU) NoÃ 196/2012 of 8Ã March 2012 fixing the amount of the carry-over aid and the flat-rate aid for certain fishery products for the 2012 fishing year
 Type: Implementing Regulation
 Subject Matter: agricultural structures and production;  food technology;  fisheries;  foodstuff;  trade policy;  economic policy
 Date Published: nan

 9.3.2012 EN Official Journal of the European Union L 71/13 COMMISSION IMPLEMENTING REGULATION (EU) No 196/2012 of 8 March 2012 fixing the amount of the carry-over aid and the flat-rate aid for certain fishery products for the 2012 fishing year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), Having regard to Commission Regulation (EC) No 2814/2000 of 21 December 2000 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the grant of carry-over aid for certain fishery products (2), and in particular Article 5 thereof, Having regard to Commission Regulation (EC) No 939/2001 of 14 May 2001 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the grant of flat-rate aid for certain fishery products (3), and in particular Article 5 thereof, Whereas: (1) Regulation (EC) No 104/2000 provides that aid may be granted for quantities of certain fresh products withdrawn from the market and either processed to stabilise them and stored or preserved. (2) The purpose of that aid is to give suitable encouragement to producers organisations to process or preserve products withdrawn from the market so that their destruction can be avoided. (3) The aid level should not be such as to disturb the balance of the market for the products in question or distort competition. (4) The aid level should not exceed the technical and financial costs associated with the operations essential to stabilising and storage recorded in the Union during the fishing year preceding the year in question. (5) In order not to hinder the operation of the intervention system in the year 2012, this Regulation should apply retroactively from 1 January 2012. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 For the 2012 fishing year, the amounts of the carry-over aid referred to in Article 23 of Regulation (EC) No 104/2000, and the amounts of the flat-rate aid referred to in Article 24(4) of that Regulation, are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 17, 21.1.2000, p. 22. (2) OJ L 326, 22.12.2000, p. 34. (3) OJ L 132, 15.5.2001, p. 10. ANNEX 1. Amount of the carry-over aid for products listed in Annex I, Parts A and B and for sole (Solea spp.) listed in Annex I, Part C to Regulation (EC) No 104/2000 Processing methods listed in Article 23 of Regulation (EC) No 104/2000 Aid (EUR/tonne) 1 2 I. Freezing and storage of whole products, gutted and with head, or cut-up products  Sardines of the species Sardina pilchardus 359  Other species 291 II. Filleting, freezing and storage 410 III. Salting and/or drying and storage of whole products, gutted and with head, or cut-up or filleted products 277 IV. Marinating and storage 260 2. Amount of the carry-over aid for the other products listed in Annex I, Part C to Regulation (EC) No 104/2000 Processing and/or preservation methods listed in Article 23 of Regulation (EC) No 104/2000 Products Aid (EUR/tonne) 1 2 3 I. Freezing and storage Norway lobster (Nephrops norvegicus) 327 Norway lobster tails (Nephrops norvegicus) 248 II. Removing the head, freezing and storage Norway lobster (Nephrops norvegicus) 293 III. Cooking, freezing and storage Norway lobster (Nephrops norvegicus) 327 Edible crabs (Cancer pagurus) 248 IV. Pasteurisation and storage Edible crabs (Cancer pagurus) 392 V. Live storage in fixed tanks or cages Edible crabs (Cancer pagurus) 210 3. Amount of the flat-rate aid for products listed in Annex IV to Regulation (EC) No 104/2000 Processing methods Aid (EUR/tonne) I. Freezing and storage of whole products, gutted and with head, or cut-up products 291 II. Filleting, freezing and storage 410